DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 10 is claimed a database. It fails to fall within a statutory category of invention. It is directed to the software itself, not a process occurring as a result of executing the software, a machine programmed to operate in accordance with the software nor a manufacture structurally and functionally interconnected with the software in a manner which enables the software to act as a computer component and realize its functionality. It is also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the first limitation indicate that the extracted data comprising “an encrypted column data included in an encrypted column and a non-encrypted column data included in a non-encrypted column”. However, the second limitation is “identifying, by a first management module, whether the data extracted is the encrypted column data included in the encrypted column” which is unnecessary since the extracted always includes an encrypted column data included in an encrypted column. it is unclear why the second limitation is performed.
Claim 1 is further rejected because the term “the data” in line 1 and 2 has no antecedent basis. Also, It’s unclear whether the term “the encrypted data” in line 10 is the changed encrypted data (i.e. null) or the encrypted data before change.
Claim 2 is further rejected because the term “the data” in line 1 and 2 has no antecedent basis. Also, It’s unclear whether the term “the data” in line 10 is the changed encrypted data (i.e. null) or the encrypted data before change.
Dependent claims 2-4 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claims 10 is rejected for reasons same as claim 1 because it contains the same limitations as claim 1. Further, additional limitation “a first management module querying the data of an encrypted column of the table, determining the data of an encrypted column of a table is to be encrypted and recorded” is rejected because “the data of an encrypted column of the table” as defined in the previous limitation is already encrypted and recorded. It’s unclear the purpose of the “determining” step.

Claim 12 is also rejected for reasons same as claim 1 because claim 12 contains the same limitations as claim 1.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yagawa et al. (Pub. No.: US 2002/0065956) in view of 博一 岡野 (JP 2887299 B2, IDS reference).
Regarding claim 1: Yagawa discloses A method for causing a computer to perform steps for a change data capture between a first database and a second database using one or more computer processors, comprising:
extracting a data in a redo log of a first database by a first management module, the data comprising an encrypted column data included in an encrypted column and a non-encrypted column data included in a non-encrypted column (Yagawa - [0113]: In step 218, empty records are all set to Null in the ENCRYPTED columns (Note: the data has to be extracted in order to determine if the record in the encrypted columns is empty) … at the time of integrating the external DB result tables which do not have the ENCRYPTED columns and the external DB result tables which have the ENCRYPTED columns);
identifying, by a first management module, whether the data extracted is the encrypted column data included in the encrypted column (Yagawa - [0113]: in step 213, it is judged whether the ENCRYPTED columns are present in the external DB result tables or not); and
Yagawa - [0113]), Yagawa doesn’t explicitly teach determining, by the first management module, to change the encrypted data included in the encrypted column to a null data and to transmit the encrypted data. 
However, in an analogous art, 博一 岡野 discloses determining, by the first management module, to change the encrypted data included in the encrypted column to a null data and to transmit the encrypted data (博一 岡野 - [Page 7, Line 41-42]: replacing the selected portion with a blank or special displayable symbol, and furthermore, the encrypted portion and the position of the selected portion correspond to the items linked to the same item. Storing the data in the specified storage area). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yagawa with 博一 岡野 so that the encrypted data can be replaced with blanks or NULL. The modification would have allowed the system to increase security by blank out the encrypted data. 
Regarding claim 2: Yagawa as modified discloses wherein the encrypted column data comprises the data encrypted with a first database unique key when the data is stored in a first storage medium (博一 岡野 - [Page 7, Line 12]: the selected part is selected using an encryption key determined according to the confidentiality level of the selected part. Encrypting the part).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yagawa with 博一 岡野 so that the data is encrypted with a corresponding key. The modification would have allowed the system to apply data encryption using a key. 
Regarding claim 12: The limitations of claim 12 are substantially similar to the limitations of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

s 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yagawa et al. (Pub. No.: US 2002/0065956, hereinafter Yagawa) in view of 博一 岡野 (JP 2887299 B2, IDS reference) and Lei et al. (Pub. No.: US 2004/0255133, hereinafter Lei).
Regarding claim 3: Yagawa as modified doesn’t explicitly teach but Lei discloses further comprising:
receiving, by a first transceiver module, a request for the encrypted column data transmitted from the second database (Lei - [0015]: The system operates by first receiving a command to perform a database operation. Next, the system parses the command to create a parse tree. The system then examines the parse tree to determine if a column referenced in the parse tree is an encrypted column. If a column referenced in the parse tree is an encrypted column);
in response to the request, generating, by the first management module, a decrypted encrypted column data by querying the encrypted column data from a table of the first database; generating, by a first security module, a re-encrypted encrypted column data by encrypting the decrypted encrypted column data with a first security module key, so that a second security module of the second database decrypts with a second security module key (Lei - [0020]: examining the parse tree involves determining if the user command is an explicit request to change an encryption key for a column. If so, the system decrypts the column with the current encryption key, and encrypts the column with a new encryption key.); and
determining to transmit the re-encrypted encrypted column data to the second database (Lei - [0056]: UPDATE statement).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yagawa and 博一 岡野 with Lei so that an encrypted data can be decrypted and re-encrypted with a new key. The modification would have allowed the system to decrypt the re-encrypted data with the new key. 
Regarding claim 4: Yagawa as modified wherein the second security module key and the first security module key are symmetric keys (Yagawa - [0071]: Assume a common key encrypting method which uses a same key for encrypting and decrypting).
Regarding claim 10: Yagawa discloses A database for change data capture between a first database and a second database, the database comprising:
a first storage medium in which data of an encrypted column of a table is encrypted and recorded (Yagawa - [0113]: the external DB result tables which have the ENCRYPTED columns);
a first management module querying the data of an encrypted column of the table table (Yagawa - [0113]: the external DB result tables are acquired from respective external DBs), 
extracting a data in a redo log of a first database by a first management module, the data comprising an encrypted column data included in an encrypted column and a non-encrypted column data included in a non-encrypted column (Yagawa - [0113]: In step 218, empty records are all set to Null in the ENCRYPTED columns (Note: the data has to be extracted in order to determine if the record in the encrypted columns is empty) … at the time of integrating the external DB result tables which do not have the ENCRYPTED columns and the external DB result tables which have the ENCRYPTED columns);
identifying, by a first management module, whether the data extracted is the encrypted column data included in the encrypted column (Yagawa - [0113]: in step 213, it is judged whether the ENCRYPTED columns are present in the external DB result tables or not); and
Although Yagawa determines “when the extracted data is the encrypted column data” (see Yagawa - [0113]), Yagawa doesn’t explicitly teach, but 博一 岡野 discloses: determining the data of an encrypted column of a table is to be encrypted (博一 岡野 - [Page 7, Line 40-41]: the selected part is selected using an encryption key determined according to the confidentiality level of the selected part. Encrypting the part) and recorded (博一 岡野 - [Page 7, Line 42]: Storing the data in the specified storage area), 
determining, by the first management module, to change the encrypted data included in the encrypted column to a null data and to transmit the encrypted data, when the extracted data is the encrypted column data (博一 岡野 - [Page 7, Line 41-42]: replacing the selected portion with a blank or special displayable symbol, and furthermore, the encrypted portion and the position of the selected portion correspond to the items linked to the same item. Storing the data in the specified storage area). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yagawa with 博一 岡野 so that the encrypted data can be replaced with blanks or NULL. The modification would have allowed the system to increase security by blank out the encrypted data. 
However, the combination of Yagawa and 博一 岡野 doesn’t explicitly teach, but Lei discloses a first security module generating a re-encrypted encrypted column data by encrypting decrypted encrypted column data with a first security module key (Lei - [0020]: examining the parse tree involves determining if the user command is an explicit request to change an encryption key for a column. If so, the system decrypts the column with the current encryption key, and encrypts the column with a new encryption key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yagawa and 博一 岡野 with Lei so that an encrypted data can be decrypted and re-encrypted with a new key. The modification would have allowed the system to decrypt the re-encrypted data with the new key. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leshinsky et al. (Patent No.: US 10,372,926) - Passive distribution of encryption keys for distributed data stores
Zuleba (Pub. No.: US 2006/0026156) - Method for linking de-identified patients using encrypted and unencrypted demographic and healthcare information from multiple data sources
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.






/MENG LI/
Primary Examiner, Art Unit 2437